                  Case 21-10883-CTG           Doc 303        Filed 09/03/21        Page 1 of 27




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    AH LIQUIDATION, INC., et al.,1                            Case No. 21-10883 (CTG)

                              Debtors.2                       (Jointly Administered)

                                                              Hearing Date: [•], 2021 at [•] a.m.
                                                              (EST)

                                                              Objection Deadline: [•], 2021 at [•] a.m.
                                                              (EST)

         JOINT MOTION OF THE DEBTORS AND THE OFFICIAL COMMITTEE
                OF UNSECURED CREDITORS FOR ENTRY OF AN ORDER
       (A) GRANTING INTERIM APPROVAL OF THE JOINT COMBINED PLAN OF
            LIQUIDATION AND DISCLOSURE STATEMENT, (B) GRANTING
              APPROVAL OF PROCEDURES FOR THE SOLICITATION AND
           TABULATION OF VOTES TO ACCEPT OR REJECT THE COMBINED
              PLAN AND DISCLOSURE STATEMENT, (C) SCHEDULING THE
           COMBINED HEARING ON FINAL APPROVAL OF THE ADEQUACY
          OF DISCLOSURE STATEMENT AND CONFIRMATION OF THE PLAN,
             (D) APPROVING THE FORM OF BALLOTS AND SOLICITATION
                 PACKAGE, (E) APPROVING THE NOTICE PROVISIONS,
                       AND (F) GRANTING RELATED RELIEF

             The above-captioned debtors and debtors in possession (the “Debtors”) and the Official

Committee of Unsecured Creditors (the “Committee” and together with the Debtors, the “Plan

Proponents”) hereby move (this “Motion”), for entry of an order (the “Plan Procedures Order”),

substantially in the form attached hereto as Exhibit A, pursuant to sections 105(a), 1125, 1126, and

1128 of title 11 of the United States Code (the “Bankruptcy Code”); Rules 2002, 3016, 3017,


1
  The Debtors, along with the last four (4) digits of each Debtor’s federal tax identification number are: AH
Liquidation, Inc. (8411); AH IP Liquidation, Inc. (7594); BP Liquidation Corp. (6483); QAA Liquidation, Inc. (5613);
and RM Liquidation, Inc. (0430).
2
  A complete list of each of the Debtors in these Chapter 11 Cases may be obtained on the website of the Debtors’
claims and noticing agent at https://omniagentsolutions.com/avadimhealth or, alternatively, via the Bankruptcy Court
at https://ecf.deb.uscourts.gov/cgi-bin/login.pl with a Public Access to Court Electronic Records (“PACER”) account,
which may be obtained at https://pacer.uscourts.gov. The Debtors’ service address in these Chapter 11 Cases is 81
Thompson Street, Asheville, NC 28803.

126006685.1
               Case 21-10883-CTG             Doc 303         Filed 09/03/21      Page 2 of 27




3018, 3020, and 9006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”);

and Rules 3017-1 and 3017-2 of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware (the “Local Rules”): (a) granting

approval of the disclosures in the Joint Combined Chapter 11 Plan of Liquidation and Disclosure

Statement of Avadim Health, Inc. and Certain Affiliate Debtors [D.I. [•]] (the disclosure statement

portion thereof, the “Disclosure Statement” and the chapter 11 plan portion thereof, the “Plan,”

as may be modified, supplemented and/or amended from time to time, and collectively, the

“Combined Plan and Disclosure Statement”),3 on an interim basis for solicitation purposes only;

(b) establishing procedures for the solicitation and tabulation of votes to accept or reject the

Combined Plan and Disclosure Statement, including, among other things, approval of (i) the forms

of ballot (the “Ballot”) for submitting votes on the Combined Plan and Disclosure Statement;

(ii) the deadline for submission of such Ballots; (iii) the proposed solicitation packages to be

distributed to creditors for solicitation of votes on the Combined Plan and Disclosure Statement

(the “Solicitation Packages”); (c) scheduling a combined hearing (the “Combined Hearing”) on

final approval of the Disclosure Statement and confirmation of the Plan; (d) approving the form

and manner of notice of the combined hearing (the “Combined Hearing Notice”); and

(e) approving certain additional procedures associated with the confirmation process. In support

of the Motion, the Plan Proponents, by and through their undersigned counsel, respectfully

represent as follows:




3
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Combined
Plan and Disclosure Statement.

                                                       -2-

126006685.1
              Case 21-10883-CTG          Doc 303       Filed 09/03/21    Page 3 of 27




                                 JURISDICTION AND VENUE

        1.     This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. This is a core proceeding under 28 U.S.C. §

157(b). Under Local Rule 9013-1(f), the Plan Proponents consent to entry of a final order under

Article III of the United States Constitution. Venue of these cases and the Motion in this district is

proper under 28 U.S.C. §§ 1408 and 1409.

        2.     The statutory predicates for the relief requested herein are: Bankruptcy Code

sections 105(a), 1125, 1126, and 1128; Bankruptcy Rules 2002, 3016, 3017, 3018, 3020, and 9006;

and Local Rules 3017-1 and 3017-2.

                                         BACKGROUND

        A.     General Background

        3.      On May 31, 2021 (the “Petition Date”), each of the Debtors filed voluntary

petitions for relief (the “Chapter 11 Cases”) under Chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the District of Delaware. The factual background regarding

the Debtors, including their business operations, their capital and debt structures, and the events

leading to the filing of the Chapter 11 Cases, is set forth in detail in the Declaration of Keith

Daniels, Debtors’ Chief Restructuring Officer, In Support of the Debtors’ Chapter 11 Petitions

and First Day Relief (the “First Day Declaration”) [D.I. 3] and is fully incorporated herein by

reference. Additionally, Article VI of the Combined Plan and Disclosure Statement provides a

detailed description of the Debtors’ organizational structure, historical business operations, and

summary of the proceedings in these Chapter 11 Cases, and is herein also incorporated by

reference.

                                                 -3-

126006685.1
              Case 21-10883-CTG         Doc 303       Filed 09/03/21   Page 4 of 27




        4.     The Debtors continue as debtors in possession pursuant to Bankruptcy Code

sections 1107 and 1108. No trustee or examiner has been requested in the Chapter 11 Cases.

        5.     On June 9, 2021, the Office of the United States Trustee for the District of Delaware

(the “U.S. Trustee”) appointed the Committee.

        6.     On July 26, 2021, the Court entered the Final Order (I) Authorizing Debtors to (A)

Obtain Postpetition Senior Secured Financing and (B) Use Cash Collateral, (II) Granting

Adequate Protection to Prepetition Secured Parties, (III) Granting Liens and Superpriority

Claims, (IV) Modifying the Automatic Stay, and (V) Granting Related Relief [D.I. 209] (the “DIP

Order”) , which, among other things, authorized the Debtors to borrow an amount not to exceed

$7.156 million under the DIP Facility. The DIP Order also included a comprehensive settlement

between the Debtors, the Committee, the Prepetition Secured Parties, and the DIP Secured Parties,

which resolved a number of outstanding issues between the parties in connection with the DIP

Motion and the proposed Sale, and paved the way for, among other things, the consensual Sale of

the Debtors’ Assets to the Buyer, the filing and prosecution of a plan of liquidation and creation

and funding of a liquidating trust for the benefit of the Debtors’ creditors. This Global Settlement

was achieved after extensive arms-length negotiations among the parties and ended potentially

costly discovery and litigation between the Committee, the Debtors, Prepetition Secured Parties,

and DIP Secured Parties.

        7.     On August 1, 2021, the Court entered the Order (I) Authorizing the Sale of Certain

Assets of the Debtors Outside the Ordinary Course of Business, (II) Authorizing the Sale of Assets

Free and Clear of All Claims and Liens, Except for Permitted Liens, Encumbrances and Assumed

Liabilities, (III) Authorizing the Assumption and Assignment of Certain Executory Contracts and

Unexpired Leases, and (IV) Granting Related Relief [D.I. 239] (the “Sale Order”), pursuant to

                                                -4-

126006685.1
              Case 21-10883-CTG         Doc 303        Filed 09/03/21   Page 5 of 27




which, among other things, the Court approved the sale (the “Sale”) of the Purchased Assets (as

defined in the Sale Order) to Midava Holdings 3, LLC (n/k/a Avadim Holdings, Inc., the “Buyer”).

The sale closed on August 16, 2021 [D.I. 263].

        8.     On July 21, 2021, the Court entered the Order (I) Setting Bar Dates for Filing

Proofs of Claim, Including Requests for Payment Under Section 503(b)(9), (II) Setting a Bar Date

for the Filing of Proofs of Claim by Governmental Units, (III) Setting a Bar Date for the Filing of

Requests for Allowance of Administrative Expense Claims, (IV) Establishing Amended Schedules

Bar Date and Rejection Damages Bar Date, (V) Approving the Form of and Manner for Filing

Proofs of Claim, (VI) Approving Notice of Bar Dates, (VI) Approving Notice of Bar Dates, and

(VII) Granting Related Relief [D.I. 199] (the “Bar Date Order”), pursuant to which certain

deadlines were established by which Proofs of Claim against the Debtors must be submitted.

Pursuant to the Bar Date Order and the Notice of Bar Dates for Filing Prepetition Claims and

Administrative Claims [D.I. 1023] (the “Bar Date Notice”), among other things, August 31, 2021,

5:00 p.m. (prevailing ET) was established as the “General Bar Date” which applies to

Administrative Expense Claims arising between the Petition Date and July 31, 2021, and

November 29, 2021 was established as the Governmental Bar Date (each as defined in the Bar

Date Notice and collectively, the “Bar Dates”).

        B.     The Combined Plan and Disclosure Statement

        9.     The Combined Plan and Disclosure Statement is a liquidating plan with which the

Plan Proponents seek a combined hearing in accordance with Local Rule 3017-2. The Plan

Proponents believe that the proposed Combined Plan and Disclosure Statement provides the most

efficient means to liquidate the Debtors’ remaining assets and maximize the value of the Debtors’

Estates, and make distributions to Creditors.

                                                 -5-

126006685.1
                Case 21-10883-CTG              Doc 303         Filed 09/03/21        Page 6 of 27




         10.      The Combined Plan and Disclosure Statement contemplates the following

classification and treatment of the Classes:

         Class                 Estimated                 Treatment           Entitled     Estimated Recovery
                            Allowed Claims4                                  to Vote         to Holders of
                                                                                           Allowed Claims5
 Class 1 – Other                  $52,635               Unimpaired              No               100%
 Priority Claims

 Class 2 –                     $31,702,0456               Impaired             Yes                  TBD
 Prepetition Lender
 Claims
 Class 3 – Other                   $2,318               Unimpaired              No                  100%
 Secured Claims

 Class 4 – General             $12,345,599                Impaired             Yes                  TBD7
 Unsecured Claims

 Class 5 –                     $13,152,506                Impaired              No                    0%
 Subordinated
 Notes Claims
 Class 6 –                      $5,122,035                Impaired              No                    0%
 Intercompany
 Claims
 Class 7 – Equity                   N/A                   Impaired              No                    0%
 Interests



4
    These amounts represent estimated Allowed Claims against the Debtors and do not represent amounts actually
asserted by creditors in Proofs of Claim or otherwise. The Plan Proponents have not completed their analysis of
Claims in the Chapter 11 Cases, and objections to such Claims have not been Filed and/or fully litigated and may
continue following the Effective Date. Therefore, there can be no assurances of the exact amount of the Allowed
Claims at this time. Rather, the actual amount of the Allowed Claims may be materially greater or lower than
estimated.
5
   The estimated percentage recovery is based upon, among other things, an estimate of the Allowed Claims against
the Debtors in the Chapter 11 Cases. As set forth above, the actual amount of the Allowed Claims may be materially
greater or lower than estimated. Thus, the actual recoveries may be materially higher or lower than projected
depending upon, among other things, the amounts and priorities of Claims that are actually Allowed by the Bankruptcy
Court and the actual amount of Cash available for Distribution.
6
  This estimated claim amount does not include certain accrued and unpaid interest, fees and penalties on the principal
amount outstanding under the Senior Secured Debt Documents, nor does it include other fees, expenses and other non-
principal obligations expressly provided under the Senior Secured Debt Documents.
7
  Recoveries for Holders of Allowed General Unsecured Claims will depend almost entirely on recoveries from the
Estate Causes of Action. As of the Effective, there will be at least $200,000 of Liquidating Trust Funding, plus the
Committee Fee Savings Amount (if any). However, as of the Filing of this Combined Plan and Disclosure Statement,
it is not possible to estimate with any certainty the portion of these amounts that will be needed to pay Liquidating
                                                         -6-

126006685.1
              Case 21-10883-CTG            Doc 303       Filed 09/03/21     Page 7 of 27




        11.     The Combined Plan and Disclosure Statement contemplates the deemed

substantive consolidation of the Debtors for both voting and Distribution purposes only and

includes a request, pursuant to sections 1112 and 305 of the Bankruptcy Code, to dismiss the

Chapter 11 Cases of certain debtor entities including: AH IP Liquidation, Inc.; BP Liquidation

Corp.; QAA Liquidation, Inc.; and RM Liquidation, Inc. (the “Dismissed Debtors”) upon the

Effective Date. The dismissal of the Dismissed Debtors from these Chapter 11 Cases upon the

Effective Date will preserve the Debtors’ already limited resources and enable them to wind down

the estates of the remaining Debtor entity (the “Liquidating Debtor”).

                             PROVISIONS TO BE HIGHLIGHTED

        12.     Local Rule 3017-2(c)(ii) requires certain provisions be highlighted as follows:

 Consensual releases/injunctions with respect         Article XIII.D contains certain third party
 to claims creditors may hold against non-            releases.
 debtor parties


 Local Rule 3017-2(c)(ii)(A)
 Releases of any claims the debtors may have          Article XIII.C contains the releases by the
 against non-debtor parties who are insiders of       Debtor.
 a debtor


 Local Rule 3017-2(c)(ii)(B)
 Exemption under Bankruptcy Code section              None.
 1146


 Local Rule 3017-2(c)(ii)(C)




Trust Expenses that are required to be paid prior to making any Distributions to Holders of Allowed General
Unsecured Claims.
                                                   -7-

126006685.1
              Case 21-10883-CTG          Doc 303       Filed 09/03/21   Page 8 of 27




                                     RELIEF REQUESTED

        13.     The Plan Proponents submit this Motion in connection with the proposed

Combined Plan and Disclosure Statement. The Plan Proponents seek, among other things, entry

of the Plan Procedures Order, granting the following relief: (i) interim approval of the Combined

Plan and Disclosure Statement for solicitation purposes only on limited notice; (ii) establishing

procedures for the solicitation of votes on the Combined Plan and Disclosure Statement

(the “Solicitation Procedures”) and procedures governing the tabulation of votes on the Combined

Plan and Disclosure Statement (the “Tabulation Procedures”) to accept or reject the Combined

Plan and Disclosure Statement; (iii) approving the form of Ballots; (iv) approving the Solicitation

Packages; (v) establishing a Voting Record Date; (vi) fixing the date, time, and place for the

Combined Hearing on Final Approval of the Disclosure Statement and Confirmation of the Plan

and deadline for filing objections thereto; (vii) approving the related notice provisions; and

(viii) granting related relief.

        14.     Below is a table highlighting the proposed dates in connection with the relief sought

herein. The proposed dates for upcoming hearings includes the dates requested from the Court in

this Motion, and are subject to the Court’s availability:

 Voting Record Date                           [•], 2021
                                              (the date of entry of the Plan Procedures Order)
 Deadline to Mail Solicitation Packages       [•], 2021 (3 business days or as soon thereafter as
 and all Notices                              reasonably practicable after the entry of the Plan
                                              Procedures Order)
 Deadline to Object to Claims for Voting      [•], 2021 at 4:00 p.m. (prevailing Eastern time)
 Purposes Only                                (7 days after entry of the Plan Procedures Order)
 Deadline to File Plan Supplement             [•], 2021 at 4:00 p.m. (prevailing Eastern time)
                                              (21 days after entry of the Plan Procedures Order)
 Deadline for Creditors to File Rule 3018     [•], 2021 at 4:00 p.m. (prevailing Eastern time)
 Motions                                      (21 days after entry of the Plan Procedures Order)
 Deadline to Respond to Rule 3018             [•], 2021 at 4:00 p.m. (prevailing Eastern time)
 Motions                                      (28 days after entry of the Plan Procedures Order)

                                                 -8-

126006685.1
              Case 21-10883-CTG         Doc 303       Filed 09/03/21    Page 9 of 27




 Voting Deadline for the Combined Plan       [•], 2021 at 4:00 p.m. (prevailing Eastern time)
 and Disclosure Statement                    (28 days after entry of the Plan Procedures Order)
 Combined Plan and Disclosure                [•], 2021 at 4:00 p.m. (prevailing Eastern time)
 Statement Objection Deadline                (28 days after entry of the Plan Procedures Order)
 Deadline to File Confirmation Brief and     [•], 2021 at 5:00 p.m. (prevailing Eastern time)
 Other Evidence Supporting the               (32 days after entry of the Plan Procedures Order or
 Combined Plan and Disclosure                such other date and time as the Court is available)
 Statement, and form of Confirmation
 Order
 Deadline to File Voting Tabulation          [•], 2021 at 5:00 p.m. (prevailing Eastern time)
 Affidavit                                   (32 days after entry of the Plan Procedures Order)
 Combined Hearing                            [•], 2021 at 10:00 a.m. (prevailing Eastern time)
                                             (35 days after entry of the Plan Procedures Order)

        15.    Additionally, attached to the proposed Plan Procedures Order are a number of

exhibits including:

 Exhibit 1                                     Combined Hearing Notice
 Exhibit 2                                     Forms of Ballots
 Exhibit 3                                     Publication Notice


        16.    Prior to the hearing on this Motion, the Plan Proponents will file a letter from the

Committee to Holders of General Unsecured Claims recommending that they vote in favor of the

Plan (the “Committee Support Letter”).

                                      BASIS FOR RELIEF

    A. Combined Plan and Disclosure Statement

        17.    Pursuant to Local Rule 3017-2, a combined plan and disclosure statement may be

appropriate where: (i) substantially all of the debtor’s assets will be liquidated pursuant to a sale

under section 363 of the Bankruptcy Code; (ii) the plan of liquidation complies with Bankruptcy

Code section 1129(a)(9); (iii) the plan of liquidation does not seek non-consensual

releases/injunctions with respect to claims creditors may hold against non-debtor parties; and

(iv) the debtor’s combined assets to be distributed are worth less than $25 million (excluding
                                                -9-

126006685.1
              Case 21-10883-CTG         Doc 303      Filed 09/03/21     Page 10 of 27




causes of action).

        18.    Here, the Plan Proponents propose to proceed under Local Rule 3017-2 as all four

conditions have been met:

               a.     The Debtors have consummated the sale of substantially all of their assets.
                      Pursuant to the Global Settlement approved by the DIP Order and embodied
                      in the Combined Plan and Disclosure Statement, a reserve will be
                      established for the payment of administrative and priority creditors. The
                      limited remaining assets following the Sale will be transferred to a
                      Liquidating Trust in accordance with the terms of the Global Settlement
                      approved by the DIP Order and embodied in the Combined Plan and
                      Disclosure Statement. The Liquidating Trust Assets will be liquidated
                      under the Combined Plan and Disclosure Statement for the benefit of
                      Holders of Allowed Claims;

               b.     The Combined Plan and Disclosure Statement complies with Bankruptcy
                      Code section 1129(a)(9);

               c.     The Combined Plan and Disclosure Statement does not seek non-
                      consensual releases with respect to claims creditors may hold against non-
                      debtor parties; and

               d.     The Debtors’ combined assets for distribution under the Combined Plan and
                      Disclosure Statement will be less than the $25 million threshold.

        19.    The Plan Proponents propose the Combined Plan and Disclosure Statement because

resources are limited and they believe that it provides the most efficient means to conclude these

Chapter 11 Cases.

    B. Interim Approval of the Disclosure Statement is Appropriate

        20.    Bankruptcy Code section 1125 requires that disclosure statements be approved by

the Court as having contained “adequate information. 11 U.S.C. § 1125(b). “Adequate

information” is defined by the Bankruptcy Code as:

               information of a kind, and in sufficient detail, as far as is reasonably
               practicable in light of the nature and history of the debtor and the
               condition of the debtor’s books and records, including a discussion
               of the potential material Federal tax consequences of the plan to the
               debtor, any successor to the debtor, and a hypothetical investor
                                                -10-

126006685.1
              Case 21-10883-CTG         Doc 303      Filed 09/03/21     Page 11 of 27




                typical of the holders of claims or interests in the case, that would
                enable such a hypothetical investor of the relevant class to make an
                informed judgment about the plan, but adequate information need
                not include such information about any other possible or proposed
                plan and in determining whether a disclosure statement provides
                adequate information, the court shall consider the complexity of the
                case, the benefit of additional information to creditors and other
                parties in interest, and the cost of providing additional information.

11 U.S.C. § 1125(a). Therefore, the Combined Plan and Disclosure Statement must, as a whole,

provide information which is reasonably practicable to permit an informed judgment by impaired

creditors entitled to vote. See Krystol-Cadillac-Oldsmobile GMC Truck v. General Motors Corp.,

337 F.3d 314, 322 (3d Cir. 2003). The Combined Plan and Disclosure Statement “must clearly

and succinctly inform the average creditor what it is going to get, when it is going to get it, and

what contingencies there are to getting its distribution.” In re Fevretti, 128 B.R. 16, 19 (Bankr.

D.N.H. 1991).

        21.     When evaluating whether a disclosure statement contains “adequate information,”

bankruptcy courts adhere to Bankruptcy Code section 1125’s instruction that making this

determination is a flexible exercise based upon the facts and circumstances of each case. Oneida

Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988) (“From the legislative

history of § 1125 we discern that adequate information will be determined by the facts and

circumstances of each case.”); First Am. Bank of New York v. Century Glove, Inc., 81 B.R. 274,

279 (D. Del. 1988) (noting that adequacy of disclosure for a particular debtor will be determined

based on how much information is available from outside sources); S. Rep. No. 95- 989, at 121

(1978), reprinted in 1978 U.S.C.C.A.N. 5787, 5907 (“[T]he information required will necessarily

be governed by the circumstances of the case.”); see also In re Ryan-Operations G.P. v. Santiam-

Midwest Lumber Co., 81 F.3d 355, 362 (3d Cir. 1996); In re Autobacs Strauss, Inc., 473 B.R. 525,

584 (Bankr. D. Del. 2012).
                                                -11-

126006685.1
                Case 21-10883-CTG       Doc 303      Filed 09/03/21      Page 12 of 27




        22.      Here, the Plan Proponents submit that the Combined Plan and Disclosure Statement

contains “adequate information” within the meaning of Bankruptcy Code section 1125(a)(1) as it

contains the information necessary to allow Holders of Claims to make informed decisions as to

whether to vote to accept or reject the Combined Plan and Disclosure Statement, including, among

other things:

                 a.     the events leading to the filing of the Chapter 11 Cases, including the history
                        of the Debtors’ businesses and the Debtors’ prepetition capital structure;

                 b.     a summary of the Chapter 11 Cases;

                 c.     the terms of the Global Settlement;

                 d.     the classification and treatment of Claims and Interests under the Combined
                        Plan and Disclosure Statement;

                 e.     information about the Debtors’ remaining Assets, including the Liquidating
                        Trust Assets;

                 f.     the estimated distribution to the Holders of Allowed Claims;

                 g.     certain risk factors that may be considered in connection with the Combined
                        Plan and Disclosure Statement;

                 h.     certain federal tax consequences of the Combined Plan and Disclosure
                        Statement;

                 i.     an overview of the requirements for Confirmation of the Combined Plan
                        and Disclosure Statement;

                 j.     the procedures for voting on the Combined Plan and Disclosure Statement;
                        and

                 k.     the means for implementation of the Combined Plan and Disclosure
                        Statement.

        23.      At the hearing on this Motion, the Plan Proponents will seek interim approval of

the Combined Plan and Disclosure Statement for solicitation purposes only, as the parties will

demonstrate that the information set forth therein contains adequate information on a final basis at

the Combined Hearing.
                                                 -12-

126006685.1
                Case 21-10883-CTG       Doc 303     Filed 09/03/21     Page 13 of 27




      C.        The Request for the Combined Hearing and Hearing-Related Deadlines

        (i)      The Combined Hearing and Objection and Reply Deadlines

        24.      Bankruptcy Rule 3017(c) provides that, on or before approval of a disclosure

statement, the Court “may fix the date for the hearing on confirmation.” In accordance with this

provision and Local Rule 3017-2(f), the Plan Proponents request that the Combined Hearing on

approval of the Combined Plan and Disclosure Statement be set for a date on or about [•], 2021 at

10:00 a.m. (prevailing ET) (35 days after entry of the Plan Procedures Order or such other

date and time as the Court is available). In the interest of orderly procedure, the Plan Proponents

further request that objections to confirmation of the Combined Plan and Disclosure Statement, if

any, must: (i) be in writing; (ii) state the name and address of each objecting party and the nature

of the Claim or Interest of such party; and (iii) be filed with the Court and served on the following

parties so that they are received no later than [•], 2021 at 4:00 p.m. (prevailing ET) (28 days

after entry of the Plan Procedures Order) (the “Confirmation Objection Deadline”):

           a.    counsel for the Debtors: (i) Pachulski Stang Ziehl & Jones LLP, 919 N. Market St.,
                 17th Floor, Wilmington, Delaware 19801 (Attn: Laura Davis Jones, Esq.,
                 ljones@pszjlaw.com); and (ii) Chapman and Cutler LLP, 1270 Avenue of the
                 Americas, New York, New York 10020 (Attn: Larry G. Halperin, Esq.,
                 halperin@chapman.com);
           b.    counsel to the Official Committee of Unsecured Creditors: (i) Lowenstein Sandler
                 LLP, 1251 Avenue of the Americas, New York, NY 10020 (Attn: Robert M. Hirsh,
                 Esq.      (rhirsh@lowenstein.com)      and     Eric     S.      Chafetz,    Esq.
                 (echafetz@lowenstein.com)); and (ii) Fox Rothschild LLP, 919 North Market
                 Street, Suite 300, Wilmington, Delaware 19899 (Attn: Seth A. Niederman, Esq.
                 (sniederman@foxrothschild.com),         Michael      A.         Sweet,      Esq.
                 (msweet@foxrothschild.com),        and     Gordon      E.      Gouveia,     Esq.
                 (ggouveia@foxrothschild.com));
           c.    counsel to the DIP Agent and Administrative Agent: (i) Weil, Gotshal & Manges
                 LLP, 767 Fifth Avenue, New York, New York 10153 (Attn: David N. Griffiths,
                 Esq.      (david.griffiths@weil.com)     and       Bryan      Podzius,      Esq.
                 (bryan.podzius@weil.com)); and (ii) Richards, Layton & Finger, P.A., 920 N. King
                 St., Wilmington, Delaware 19801 (Attn: Zachary I. Shapiro, Esq.
                 (shapiro@rlf.com)); and
                                                -13-

126006685.1
               Case 21-10883-CTG        Doc 303     Filed 09/03/21     Page 14 of 27




          d.    the Office of the United States Trustee for the District of Delaware, Attn: Richard
                L. Schepacarter (richard.schepacarter@usdoj.gov).

        25.     The Plan Proponents, in consultation with the DIP Agent and Administrative

Agent, reserve the right to file a consolidated reply to any such objections no later than [•], 2021,

at 5:00 p.m. (prevailing ET) (32 days after entry of the Plan Procedures Order).

        (ii)    The Combined Hearing Notice and Publication Thereof

        26.     Bankruptcy Rule 2002(b) requires that a debtor provide notice to all creditors and

parties in interest at least 28 days prior to the Confirmation Objection Deadline. Local Rule 3017-

2 further requires that the deadline for filing objections to confirmation of combined plans and

disclosure statements be at least 38 days from the date of entry of order approving the voting

procedures and that the combined hearing not be less than 45 days from the date of such order.

The Plan Proponents seek to shorten these deadlines in order to minimize the Debtors’ ongoing

restructuring expenses and maximize recoveries for creditors.

        27.     Here, the Combined Hearing Notice, attached to the Plan Procedures Order as

Exhibit 1, sets forth: (i) the Voting Deadline for the submission of Ballots to accept or reject the

Combined Plan and Disclosure Statement; (ii) the deadline for filing Rule 3018 Motions (as

defined below); (iii) the time, date, and place of the hearing on final approval of the Combined

Plan and Disclosure Statement; and (iv) instructions for how to obtain copies of the Combined

Plan and Disclosure Statement.

        28.     All parties in interest will be served with the Combined Hearing Notice.

Additionally, the Plan Proponents propose to serve the Combined Hearing Notice upon: (i) all

parties filing a notice of appearance and request for service pursuant to Bankruptcy Rule 2002 in

these Chapter 11 Cases, (ii) state and local taxing authorities in which the Debtors did business,

(iii) the Internal Revenue Service, (iv) the U.S. Trustee, (v) the Buyer; (vi) counsel to the DIP
                                               -14-

126006685.1
                Case 21-10883-CTG      Doc 303     Filed 09/03/21     Page 15 of 27




Agent and Administrative Agent; (vii) all other persons or entities listed on the Debtors’ creditor

mailing matrix, and (viii) all Holders of Claims or Equity Interests (to the extent not otherwise

included in the foregoing). The Plan Proponents will serve a copy of the Combined Hearing Notice

upon such parties by [•], 2021.

        29.      Additionally, the Combined Hearing Notice may also be obtained (i) at no charge

through the Case Website, https://omniagentsolutions.com/avadimhealth, maintained by Omni

Agent Solutions (the “Claims and Balloting Agent”); (ii) at no charge to Holders of Claims and

Interests upon request by emailing AvadimHealthBallots@OmniAgnt.com or calling (866) 956-

2141 (U.S. & Canada) or (818) 646-2208 (International); or (iii) for a charge, from PACER at

https://pacer.uscourts.gov.

        30.      The Plan Proponents therefore request that the Court find that the Combined

Hearing Notice complies with Bankruptcy Rules 2002(b) and (d). The Plan Proponents further

request that the Court determine that the Combined Hearing Notice contains sufficient disclosures

regarding the release, exculpation, and injunction provisions of the Combined Plan and Disclosure

Statement.

        (iii)    Publication Notice

        31.      Pursuant to Bankruptcy Rule 2002(1), the Plan Proponents request the Court to

authorize, but not direct, the Plan Proponents, with the consent of the DIP Agent and

Administrative Agent, to publish notice of the Combined Hearing Notice (the “Publication

Notice”), substantially in the form attached to the Plan Procedures Order as Exhibit 3. The Plan

Proponents request the authority, with the consent of the DIP Agent and Administrative Agent,

but not the requirement, to publish the Publication Notice at least twenty-eight days prior to the

Combined Hearing in the New York Times National Edition or the cheapest alternative, if any. The

                                               -15-

126006685.1
               Case 21-10883-CTG        Doc 303      Filed 09/03/21     Page 16 of 27




Plan Proponents believe that the Publication Notice will provide sufficient notice to parties who

do not receive the Combined Hearing Notice by mail.

        (iv)    Establishment of Record Date

        32.     Local Rule 3017-2(d) requires that the Plan Procedures Order contain the

establishment of a record date pursuant to Bankruptcy Rule 3017(d) and 3018(a). Bankruptcy

Rule 3017(d) provides that the Court may set the date on which a disclosure statement is approved

and another date as the record date for determining which holders of securities are entitled to

receive solicitation materials, including ballots, for voting on a plan. The Plan Proponents propose

that the Court establish the date on which the court enters the Plan Procedures Order as the record

date (the “Voting Record Date”) for purposes of determining which holders of Claims in the

Voting Classes are entitled to receive a Ballot to vote to accept or reject the Combined Plan and

Disclosure Statement.

        (v)     Establishment of Voting Deadline

        33.     Bankruptcy Rule 3017(c) requires the Court to “fix a time within which the holders

of claims and interests may accept or reject the plan.” Further, Local Rule 3017-2(d)(ii) provides

that the voting deadline on a combined plan and disclosure statement shall be “not more than ten

(10) days prior to the combined hearing.”

        34.     The Plan Proponents request that the Court fix [•], 2021 at 4:00 p.m. (prevailing

Eastern Time) (28 days after the Plan Procedures Order) (the “Voting Deadline”) as the

deadline by which all Ballots for accepting or rejecting the Combined Plan and Disclosure

Statement must be received by the Claims and Balloting Agent. The proposed Voting Deadline is

not more than ten (10) calendar days before the proposed Combined Hearing. In order to be

counted as a vote to accept or reject the Plan, each Ballot must be properly delivered to the Debtors’

                                                -16-

126006685.1
               Case 21-10883-CTG           Doc 303     Filed 09/03/21     Page 17 of 27




Claims and Balloting Agent by either (i) first class mail, overnight courier, or hand delivery to the

Claims and Balloting Agent at the following address: Ballot Processing, c/o Omni Agent Solutions,

5955 De Soto Ave., Suite 100, Woodland Hills, CA 91367, or (ii) online transmission through the

Claims and Balloting Agent’s balloting platform (“Ballot Portal”). In addition to accepting

Ballots by regular mail, overnight courier or hand delivery, the Plan Proponents seek authority to

accept Ballots via electronic transmission through the Ballot Portal. The Ballot Portal will be

available on Omni Agent Solution’s website for these Chapter 11 Cases. Holders may cast a Ballot

and upload the Ballot via the Ballot Portal. Instructions for uploading a Ballot will be available

on    the      Case   Website.       For     the     avoidance   of     doubt,   the   Ballot   Portal

https://omniagentsolutions.com/AvadimHealth-Ballots shall be the sole accepted means for

holders to submit their votes electronically.

        (vi)     Temporary Allowance of Claims for Voting Purposes

        35.      The Plan Proponents request that the Court fix [•], 2021, 4:00 p.m. (prevailing ET)

(7 days after entry of the Plan Procedures Order) as the deadline to object to Claims for voting

purposes only (the “Deadline to Object to Claims for Voting Purposes Only”). If the Debtors

file an objection to a Claim by the Deadline to Object to Claims for Voting Purposes Only, the

Holder of that Claim is not permitted to submit a Ballot absent obtaining an order pursuant to

Bankruptcy Rule 3018(a). Pursuant to Bankruptcy Rule 3018(a), “the court after notice and

hearing may temporarily allow the claim or interest in an amount which the court deems proper

for the purpose of accepting or rejecting a plan.”

        36.      To the extent the Plan Proponents, with the consent of the DIP Agent and

Administrative Agent, object to any Claims prior to the Deadline to Object to Claims for Voting

Purposes Only, or if any claimant in a Voting Class wishes to challenge the temporary allowance

                                                   -17-

126006685.1
              Case 21-10883-CTG        Doc 303     Filed 09/03/21    Page 18 of 27




of its Claim for voting purposes based on the Tabulation Procedures, the Plan Proponents request

that the Court fix (i) [•], 2021, 4:00 p.m. (prevailing Eastern Time) (21 days after entry of the

Plan Procedures Order) (the “Rule 3018(a) Motion Deadline”) as the deadline for filing and

serving such motions pursuant to Bankruptcy Rule 3018(a) (“Rule 3018(a) Motions”); and (ii)

[•], 2021, 4:00 p.m. (prevailing Eastern Time) (28 days after entry of the Plan Procedures

Order) (the “Rule 3018(a) Objection Deadline”) as the deadline for filing any objection to a Rule

3018(a) Motion.

        37.    In accordance with Bankruptcy Rule 3018, the Plan Proponents further propose that

any Ballot submitted by a Holder of a Claim that files a Rule 3018(a) Motion will be counted

solely in accordance with the Tabulation Procedures and other applicable provisions contained

herein unless and until the underlying Claim is temporarily Allowed by the Bankruptcy Court for

voting purposes in a different amount, after notice and a hearing.

      D.      The Court Should Approve the Solicitation Procedures

        38.    Consistent with the requirements of the Bankruptcy Code, Bankruptcy Rules, and

Local Rules, the Plan Proponents seek approval of the following procedures to solicit acceptances

or rejections of the Combined Plan and Disclosure Statement.

        39.    Under the Combined Plan and Disclosure Statement, Holders of Claims in Class 2

(Prepetition Lender Claims) and Class 4 (General Unsecured Claims) are impaired, and thus,

entitled to vote to accept or reject the Combined Plan and Disclosure Statement (the “Voting

Classes”).

        40.    Under the Combined Plan and Disclosure Statement, Holders of Claims in Class 1

(Other Priority Claims) and Class 3 (Other Secured Claims) are unimpaired, and thus, deemed to

accept the Combined Plan and Disclosure Statement and are not entitled to vote. Holders of Claims

                                               -18-

126006685.1
               Case 21-10883-CTG       Doc 303      Filed 09/03/21     Page 19 of 27




in Class 6 are impaired, however, subject to the terms of the Global Settlement, the Debtors, as the

Holders of Intercompany Claims and Plan Proponents, are deemed to accept the Plan.

        41.     Under the Combined Plan and Disclosure Statement, Holders of Claims and

Interests in Class 5 (Subordinated Note Claims) and Class 7 (Equity Interests) are impaired and

deemed to reject the Combined Plan and Disclosure Statement (together with the Holders of

Claims in Class 1 and Class 3, the “Non-Voting Classes”). Therefore, Holders of Claims and

Interests in Class 5 and Class 7 are not entitled to vote on the Combined Plan and Disclosure

Statement.

        (i)     Contents of the Solicitation Package

        42.     Bankruptcy Rule 3017 sets forth the materials required to be provided to Holders

of Claims and Interests in the Voting Classes. In accordance with Bankruptcy Rule 3017(d),

following the entry of the Plan Procedures Order, the Plan Proponents propose to distribute, or

cause to be distributed, to each Holder of a Claim in the Voting Classes, the Solicitation Package,

by first class mail which shall contain the following materials:

                   a. the Combined Hearing Notice, which contains a hyperlink to the
                      Combined Plan and Disclosure Statement and the Plan Procedures Order;

                   b. an appropriate Ballot, including voting instructions and a pre-addressed,
                      postage prepaid return envelope;

                   c. the Committee Support Letter; and

                   d. such other materials as the Court may direct.

        43.     The service of these Solicitation Packages will be completed by [•], 2021.

        (ii)    Forms of Ballot for Voting Classes
        44.     In accordance with Bankruptcy Rules 3017(d) and 3018(c), the Plan Proponents

propose to mail the holders of Claims entitled to vote on the Combined Plan and Disclosure

Statement, a Ballot, substantially in the forms attached to the Plan Procedures Order as Exhibit 2.
                                                -19-

126006685.1
                Case 21-10883-CTG       Doc 303     Filed 09/03/21     Page 20 of 27




The Ballots are substantially similar to Official Form No. 314, but have been modified so that it is

consistent with specific provisions of the Combined Plan and Disclosure Statement. The Plan

Proponents propose that the appropriate forms of Ballot be distributed to the Voting Classes.

        (iii)    Return of Notices of Solicitation Packages

        45.      Due to the number of Solicitation Packages the Plan Proponents anticipate will be

served, some of the Solicitation Packages or other solicitation-related notices may be returned as

undeliverable. Because sending Solicitation Packages and other notices to outdated or otherwise

improper addresses results in needless expense to the Debtors’ Estates, the Plan Proponents request

authority to not provide notice or service of any kind upon any Person to whom the Debtors mailed

a notice of the meeting of creditors under Bankruptcy Code section 341, notice of the Sale, or

notice of the applicable Bar Dates and received any of such notices returned by the United States

Postal Service marked “undeliverable as addressed,” “moved--left no forwarding address,”

“forwarding order expired” or similar marking or reason, unless the Debtors have been informed

in writing by such Person of that Person’s new address.

        46.      The Plan Proponents submit that the foregoing procedures regarding the provision

of notice of the Combined Hearing and related matters comply with Bankruptcy Rules 2002 and

3017. Accordingly, the Plan Proponents request that the Court approve the above-described notice

as good and sufficient in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the

Local Bankruptcy Rules.

        (iv)     Non-Substantive or Immaterial Modifications
        47.      While the Plan Proponents have endeavored to ensure that all documents contained

within the Solicitation Packages are in their final form, the Plan Proponents, with the consent of

the DIP Agent and Administrative Agent, reserve their right to make non-substantive or immaterial


                                                -20-

126006685.1
              Case 21-10883-CTG        Doc 303      Filed 09/03/21     Page 21 of 27




changes to the Combined Plan and Disclosure Statement and related documents without further

order of the Court, including, but not limited to: changes to correct typographical and grammatical

errors, and to make conforming changes among the Combined Plan and Disclosure Statement and

any other materials comprising the Solicitation Packages.

      E.      The Court Should Approve the Voting and Tabulation Procedures

        (i)    The Voting Procedures

        48.    Bankruptcy Code section 1126(c) provides:

               A class of claims has accepted a plan if such plan has been accepted
               by creditors, other than any entity designated under subsection (e)
               of this section, that hold at least two-thirds in amount and more than
               one-half in number of the allowed claims of such class held by
               creditors, other than any entity designated under subsection (e) of
               this section, that have accepted or rejected such plan.

        49.    The Plan Proponents propose that only the following Holders of Claims in the

Voting Classes be entitled to vote with regard to such Claims:

               a. Holders of Claims who have filed a timely Proof of Claim that (i) has not been
                  expunged, disallowed, disqualified, withdrawn, or superseded prior to the
                  Voting Record Date, and (ii) is not the subject of a pending objection, other
                  than a “reduce and allow” objection. A Holder of a Claim that is the subject of
                  a pending objection on a “reduce and allow” basis shall receive a Solicitation
                  Package and be entitled to vote such Claim in the reduced amount contained in
                  such objection absent a further Order of the Court.

               b. Holders of Claims who are listed in the Schedules, provided that such Claim is
                  not scheduled entirely as contingent, disputed, or unliquidated;

               c. Holders of Claims temporarily allowed to vote on the Combined Plan and
                  Disclosure Statement pursuant to Bankruptcy Rule 3018(a);

               d. Holders of Claims whose Claims are in an amount agreed upon by the Debtors,
                  with the consent of the DIP Agent and Administrative Agent, evidenced in a
                  document filed with the Court, in an Order entered by the Court, or otherwise
                  memorialized document pursuant to authority granted by the Court; and

               e. The assignee of any Claim that was transferred on or before the Voting Record
                  Date by any Entity described in subparagraphs (a) through (d) above; provided

                                               -21-

126006685.1
               Case 21-10883-CTG        Doc 303      Filed 09/03/21      Page 22 of 27




                     that such transfer or assignment has been fully effectuated pursuant to the
                     procedures set forth in Bankruptcy Rule 3001(e).

        (ii)    The Tabulation Procedures

        50.     The Plan Proponents propose that the following Ballots will not be counted or

considered:

                a.      any Ballot received after the Voting Deadline, unless the Bankruptcy Court
                        grants an extension to the Voting Deadline with respect to such Ballot or
                        the Plan Proponents, with the consent of the Administrative Agent and the
                        DIP Agent, agree to such extension;

                b.      any Ballot that is illegible or contains insufficient information;

                c.      any Ballot cast by a Person or Entity that does not hold a Claim in a Voting
                        Class;

                d.      any Ballot timely received that is cast in a manner that indicates neither
                        acceptance nor rejection of the Combined Plan and Disclosure Statement,
                        or that indicates both acceptance and rejection of the Combined Plan and
                        Disclosure Statement;

                e.      simultaneous duplicative Ballots voted inconsistently;

                f.      Ballots partially rejecting and partially accepting the Combined Plan and
                        Disclosure Statement;

                g.      any Ballot received other than the official form sent by the Omni Agent
                        Solutions;

                h.      Any Ballot sent to a Person other than the Claims and Balloting Agent;

                i.      any unsigned Ballot; or

                j.      any Ballot that is submitted by facsimile or e-mail, except via the Ballot
                        Portal, unless the Plan Proponents, with the consent of the DIP Agent and
                        Administrative Agent, agree to accept such Ballot by facsimile or e-mail.

        51.     The Plan Proponents also propose to use the following Tabulation Procedures:

                a.      Unless otherwise provided in these Tabulation Procedures, a Claim will be
                        deemed temporarily allowed for voting purposes only in an amount equal
                        to: (i) the amount of such Claim as set forth in the Debtors’ Schedules if no
                        proof of Claim has been timely filed in respect of such Claim (except as
                        provided in subsection (c) below); or (ii) if a proof of Claim has been timely
                                                  -22-

126006685.1
              Case 21-10883-CTG       Doc 303      Filed 09/03/21       Page 23 of 27




                     filed in respect of such Claim, the amount set forth in such proof of Claim
                     (except as provided in subsection (d) below);

               b.    Duplicative Claims (i.e., the same Claim asserted against two or more of the
                     Debtors in the same Voting Class) listed in the Debtors’ Schedules or in
                     timely-filed proofs of Claim will be deemed temporarily allowed for voting
                     purposes only in an amount equal to one such Claim and not in an amount
                     equal to the aggregate of such Claims;

               c.    If a Claim, for which no proof of Claim has been timely filed, is listed on
                     the Schedules, but is listed as contingent, unliquidated or disputed, either in
                     whole or in part, or if no Claim amount is specified, such Claim shall be
                     disallowed for voting purposes; provided, however, that any undisputed
                     portion, if any, of such Claim will be deemed temporarily allowed for voting
                     purposes, subject to the other Tabulation Procedures;

               d.    If a Claim, for which a proof of Claim has been timely filed, has not been
                     disallowed and is not subject to a pending objection or adversary proceeding
                     as of the Deadline to Object to Claims for Voting Purposes Only, is marked
                     or otherwise referenced on its face, or as determined after a reasonable
                     review by the Claims and Balloting Agent, as contingent, unliquidated or
                     disputed, either in whole or in part, or if no Claim amount is specified on
                     such proof of Claim, such Claim shall be temporarily allowed solely for
                     voting purposes in the amount of $1.00, irrespective of how such Claim may
                     or may not be set forth on the Schedules; provided, however, that any
                     undisputed portion, if any, of such Claim will be deemed temporarily
                     allowed for voting purposes, subject to the other Tabulation Procedures;

               e.    If a Holder of a Claim identifies a Claim amount in its Ballot that is different
                     than the amount otherwise calculated in accordance with the Tabulation
                     Procedures, the claim will be temporarily allowed for voting purposes in the
                     lesser amount identified on such Ballot;

               f.    If the Plan Proponents have served an objection or request for estimation as
                     to a Claim on or before the Deadline to Object to Claims for Voting
                     Purposes Only, such Claim is temporarily disallowed for voting purposes
                     only and not for purposes of allowance or distribution, except to the extent
                     and manner as set forth in such objection;

               g.    Claims filed for $0.00 are not entitled to vote;

               h.    For purposes of the numerosity and amount requirements of Bankruptcy
                     Code Section 1126(c), based on the Plan Proponents’ reasonable
                     determinations, in consultation with the DIP Agent and Administrative
                     Agent, with respect to the Voting Class, separate Claims held by a single
                     Creditor against the Debtors within the same Voting Class will be

                                              -23-

126006685.1
              Case 21-10883-CTG      Doc 303     Filed 09/03/21     Page 24 of 27




                     aggregated as if such Creditor held a single Claim against the Debtors in
                     such Voting Class, and the votes related to those Claims shall be treated as
                     a single vote on the Combined Plan and Disclosure Statement.

               i.    The method of delivery of Ballots to be sent to the Claims and Balloting
                     Agent is at the election and risk of each Holder, and except as otherwise
                     provided, a Ballot will be deemed delivered only when the Claims and
                     Balloting Agent actually receives the original executed Ballot. Delivery of
                     a Ballot by submission through the Balloting Agent’s Ballot platform at
                     https://omniagentsolutions.com/AvadimHealth-Ballots is valid provided
                     such submission complies with the instructions to submit such Ballot
                     detailed herein and on the applicable Ballot.

               j.    If multiple Ballots are received from the same Holder with respect to the
                     same Claim prior to the Voting Deadline, the last properly executed Ballot
                     timely received will be deemed to reflect such Holder’s intent and will
                     supersede and revoke any prior Ballot.

               k.    Creditors with multiple Claims within the Voting Class must vote all such
                     Claims in the Voting Class to either accept or reject the Combined Plan and
                     Disclosure Statement, and may not split their vote(s).

               l.    In the event a Claim is transferred after the transferor has executed and
                     submitted a Ballot to the Claims and Balloting Agent, the transferee of such
                     Claim shall be bound by any such vote (and the consequences thereof) made
                     by the Holder of such transferred Claim as of the Voting Record Date.

               m.    Unless otherwise provided, any party who has delivered a valid Ballot for
                     the acceptance or rejection of the Combined Plan and Disclosure Statement
                     may withdraw such acceptance or rejection by delivering a written notice
                     of withdrawal to the Claims and Balloting Agent at any time prior to the
                     Voting Deadline. To be valid, a notice of withdrawal must (a) contain the
                     description of the Claim(s) to which it relates and the aggregate principal
                     amount represented by such Claim(s); (b) be signed by the withdrawing
                     party in the same manner as the Ballot being withdrawn; and (c) contain a
                     certification that the withdrawing party owns the Claim(s) and possesses the
                     right to withdraw the vote sought to be withdrawn. The Plan Proponents, in
                     consultation with the DIP Agent and Administrative Agent, intend to
                     consult with the Claims and Balloting Agent to determine whether any
                     withdrawals of Ballots were received and whether the requisite acceptances
                     of the Plan have been received. The Plan Proponents, with the consent of
                     the DIP Agent and Administrative Agent, expressly reserve the right to
                     contest the validity of any such withdrawals of Ballots.

               n.    A person signing a Ballot in his or her capacity as a trustee, executor,
                     administrator, guardian, attorney in fact, officer of a corporation, or
                                             -24-

126006685.1
                Case 21-10883-CTG        Doc 303     Filed 09/03/21     Page 25 of 27




                        otherwise acting in a fiduciary or representative capacity of a Holder of a
                        Claim must indicate such capacity when signing.

                 o.     Neither the Plan Proponents, nor any other Entity, will be under a duty to
                        provide notification of defects or irregularities with respect to delivered
                        Ballots, other than as provided in the Voting Report, nor will any of them
                        incur liability for failure to provide such notification.

                 p.     Unless waived by the Plan Proponents, with the consent of the DIP Agent
                        and Administrative Agent, or as ordered by the Court, any defects or
                        irregularities in connection with deliveries of Ballots must be cured prior to
                        the Voting Deadline, or such Ballots will not be counted.

                 q.     The Claims and Balloting Agent will date-stamp all Ballots when received.
                        The Claims and Balloting Agent shall retain the original Ballots and
                        electronic copy of the same for a period of one year after the Effective Date,
                        unless otherwise ordered by the Court.

        52.      The Plan Proponents, with the consent of the DIP Agent and Administrative Agent,

reserve the right to waive any of the above-specified requirements for completion and submission

of Ballots.

        (iii)    The Voting Report

        53.      The Plan Proponents propose that the Claims and Balloting Agent file its report (the

“Voting Report”) on or before [•], 2021, 5:00 p.m. (prevailing Eastern Time) (32 days after

entry of the Plan Procedures Order). The Voting Report will contain, among other things: the

voting results on a consolidated basis; a certification of the amount and number of Allowed Claims

in each Class accepting or rejecting the Combined Plan and Disclosure Statement; a report

delineating every Ballot which does not conform to the voting instructions; and a report listing

those Holders of Claims who have opted out of the third party releases contained in Article XIII

of the Combined Plan and Disclosure Statement.

                                              NOTICE

        54.      Concurrent with the filing of this Motion, the Plan Proponents are filing the Joint

                                                 -25-

126006685.1
                Case 21-10883-CTG        Doc 303     Filed 09/03/21     Page 26 of 27




Motion of the Debtors and the Official Committee of Unsecured Creditors for Entry of an Order

(I) Shortening Notice of Hearing on Motion Seeking Conditional Approval of Disclosure Statement

and (II) Granting Related Relief (the “Motion to Shorten”) and are providing notice of the Motion

to: (i) the Office of the United States Trustee; (ii) counsel to the DIP Agent and Administrative

Agent; and (iii) all persons and entities that have filed a request for service of filings in these

Chapter 11 Cases pursuant to Bankruptcy Rule 2002. The Plan Proponents respectfully submit

that, in light of the nature of the relief requested and the circumstances, no other or further notice

need be given.

                                       NO PRIOR REQUEST

          55.     No previous request for the relief sought herein has been made to this Court or any

other Court.

          WHEREFORE, for the reasons stated herein, the Plan Proponents respectfully request

that the Court enter the Plan Procedures Order substantially in the form attached hereto as Exhibit

A, grant the relief requested in this Motion, and grant such other relief as the Court deems just and

proper.

 Dated:       September 3, 2021
              Wilmington, Delaware

 PACHULSKI STANG ZIEHL & JONES                         FOX ROTHSCHILD LLP
 LLP
 /s/ Timothy P. Cairns                                 /s/ Seth A. Niederman
 Laura Davis Jones (DE Bar No. 2436)                   Seth A. Niederman (DE No. 4588)
 David M. Bertenthal (CA Bar No. 167624)               919 North Market Street, Suite 300
 Timothy P. Cairns (DE Bar No. 4228)                   Wilmington, DE 19899-2323
 919 North Market Street, 17th Floor                   Telephone: (302) 654-7444
 P.O. Box 8705                                         Facsimile: (302) 656-8920
 Wilmington, Delaware 19899 (Courier 19801)            Email: sniederman@foxrothschild.com
 Telephone: (302) 652-4100
 Facsimile: (302) 652-4400                                 -and-
 Email: ljones@pszjlaw.com
                                          -26-

126006685.1
              Case 21-10883-CTG    Doc 303   Filed 09/03/21     Page 27 of 27




         dbertenthal@pszjlaw.com                Michael A. Sweet (admitted pro hac vice)
         tcairns@pszjlaw.com                    345 California Street, Suite 2200
                                                San Francisco, California 94104
                                                Telephone: (415) 364-5540
                                                Facsimile: (415) 391-4436
                                                Email: msweet@foxrothschild.com

                                                   -and-

                                                Gordon E. Gouveia (admitted pro hac vice)
                                                321 North Clark Street, Suite 1600
                                                Chicago, IL 60654
                                                Telephone: (312) 980-3816
                                                Facsimile: (312) 517-9201
                                                Email: ggouveia@foxrothschild.com


 CHAPMAN AND CUTLER LLP                         LOWENSTEIN SANDLER LLP
 Larry G. Halperin                              Robert Hirsh (admitted pro hac vice)
 Joon P. Hong                                   Eric Chafetz (admitted pro hac vice)
 1270 Avenue of the Americas                    1251 Avenue of the Americas New York,
 New York, New York 10020                       NY 10020 Telephone: (212) 262-6700
 Telephone: 212-655-6000                        Email: rhirsh@lowenstein.com
 Facsimile:212-697-7210                                echafetz@lowenstein.com
 Email:halperin@chapman.com
       joonhong@chapman.com                     Counsel for the Official Committee of
                                                Unsecured Creditors
 Counsel for the Debtors




                                         -27-

126006685.1
